Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 9, 2022

                                       No. 04-22-00021-CR

                                      Robert Ray LACINA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CR-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
        Appellant’s court-appointed attorney filed a motion to withdraw and a brief pursuant to
Anders v. California, 368 U.S. 738 (1967). Counsel asserts there are no meritorious issues to
raise on appeal. Appellant’s pro se brief originally was due on July 7, 2022, and he has been
granted one extension until August 8, 2022. On August 8, 2022, appellant filed a pro se motion
requesting either a thirty-day or a sixty-day extension in which to file his brief. We GRANT a
thirty-day extension of time and appellant is ORDERED to file his brief no later than
September 7, 2022. No further extensions of time will be granted absent extenuating
circumstances.

        If appellant files a pro se brief, the State may file a responsive brief no later than thirty
days after the date appellant’s pro se brief is filed in this court.

                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court